F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      August 17, 2006
                                   TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                      Clerk of Court


 JA SO N A N DR EW T H OM ISO N,

                 Petitioner-A ppellant,                 No. 06-7039
          v.                                           (E.D. of Okla.)
 RON W ARD, W arden,                              (D.C. No. CV -03-097-S)

                 Respondent-Appellee.



               OR DER DENY ING CERTIFICATE O F APPEALABILITY *


Before HA RTZ, TYM K O VICH , and, EBEL, Circuit Judges. **


      Jason Andrew Thomison, an Oklahoma state prisoner, requests a Certificate

of Appealability (COA) following the district court’s dismissal of his habeas

corpus petition under 28 U .S.C. § 2254. Since Thomison appears pro se, we

construe his pleadings liberally. Cummings v. Evans, 161 F.3d 610, 613 (10th

Cir. 1998). The district court, upon recommendation of the magistrate judge, held




      *
         This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders; nevertheless, an order may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
that a COA should not issue because Thomison failed to make a substantial

showing of the denial of a constitutional right. W e agree, and accordingly,

DENY the request for a COA and DISM ISS the appeal.

                                  I. Background

      A jury convicted Thomison in Oklahoma state court of illegal drug

trafficking. After exhausting his state court remedies, he petitioned for a writ of

habeas corpus in federal court in the Eastern District of Oklahoma. He claimed

the following grounds for relief: (1) insufficient evidence to support his

conviction; (2) evidence obtained in violation of the Fourth Amendment’s search

and seizure clause; (3) prosecutorial misconduct; (4) ineffective assistance of trial

and appellate counsel; (5) denial of access to state court records and an

evidentiary hearing; and (6) state court failure to consider his post-conviction

claims.

      In a detailed recommendation to the district court, the magistrate judge

addressed each of these claims. Finding no merit, the magistrate judge

recommended dismissal of the petition. The district court adopted the magistrate

judge’s recommendation in full, dismissed the petition, and denied a COA.

                                    II. Analysis

      A circuit court may issue a CO A “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). W here a district court “has rejected the constitutional claims on the

merits,” an applicant meets this standard by “demonstrat[ing] that reasonable
jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” M iller-El v. Cockrell, 537 U.S. 322, 338 (2003) (quoting

Slack v. M cDaniel, 529 U.S. 473, 484 (2000)). In conducting our analysis, we are

limited to “an overview of the claims in the . . . petition and a general assessment

of their merits” rather than “full consideration of the factual or legal bases

adduced in support of the claims.” Id. at 336.

      After reviewing the merits of Thomison’s claims, we agree with the district

court that Thomison has failed to make a substantial showing of the denial of a

constitutional right: (1) the evidence was more than sufficient to support

Thomison’s conviction— Thomison possessed methamphetamine on his body, and

police discovered another bag of methamphetamine in the car as well as a black

duffel bag containing jars of “meth oil” in the trunk; (2) habeas relief for an

alleged illegal search and seizure is not warranted where the State has already

provided a full and fair opportunity for review of that claim, see Stone v. Powell,

428 U.S. 465, 494 (1976); (3) any prosecutorial misconduct did not infect the trial

so as to deny due process, see Darden v. Wainwright, 477 U.S. 168, 181 (1986);

(4) trial and appellate counsel’s performance satisfied the standard articulated in

Strickland v. Washington, 466 U.S. 668 (1984); and (5) habeas relief is not

warranted where a petitioner is merely attacking the state court’s handling of his

state post-conviction proceedings, see United States v. Dago, 441 F.3d 1238, 1248

(10th Cir. 2006). In short, we find nothing to suggest that the district court’s

assessment of Thomison’s constitutional claims is debatable or wrong.
                                III. Conclusion

     A ccordingly, for the same reasons articulated by the lower court below, w e

DENY Thomison’s application for a COA and DISM ISS this appeal.



                                           Entered for the Court



                                           Timothy M . Tymkovich
                                           Circuit Judge